                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SAMUEL SMITH,                                )       CASE NO. 1:19 CV 2727
                                             )
               Plaintiff,                    )       JUDGE DAN AARON POLSTER
                                             )
        vs.                                  )       MEMORANDUM OPINION
                                             )       AND ORDER
DR. KIM, et al.,                             )
                                             )
               Defendants.                   )


       Pro se Plaintiff Samuel Smith brings this action pursuant to 42 U.S.C. § 1983 against

defendants Dr. Kim, Purdue Pharma, Endo Health Solutions, Tevia Pharmaceuticals, Pfizer,

Merck Pharmaceutical, and Allegheny Pharmaceuticals (collectively “Defendants”). (Doc. #:

1).

       In his lengthy Complaint, Smith states that he is addicted to opioids and was deceived

regarding the addictive nature of the opioids he was prescribed by defendant Dr. Kim and

supplied by Defendants. Plaintiff claims that he, not the State of Ohio which sued the

pharmaceutical companies, is a true victim of the opioid addiction crisis in Ohio. But Smith

complains that the true victims, including himself, have been forgotten in the settlement reached

between the State of Ohio and the pharmaceutical companies and, in violation of the Fifth and

Fourteenth Amendments of the U.S. Constitution, have received no compensation. (See id. at

11-13, 16). Smith asks this Court to reconsider its rulings regarding the State of Ohio
settlement and include him in the settlement to compensate the real victims of the “assault” by

doctors and the pharmaceutical companies on human kind. (See id. at 15, 16, 18, 21).

       Also before the Court is Plaintiff’s motion to proceed in forma pauperis (see Doc. #: 2,

4), which is granted. Plaintiff’s motion for appointment of counsel (Doc. #: 5) is denied.

       For the reasons that follow, this case is dismissed.

       A. Standard of Review

       Pro se pleadings are held to a less stringent standards than pleadings drafted by lawyers,

and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). That

said, federal district courts are expressly required by 28 U.S.C. § 1915(e)(2)(B) to screen all in

forma pauperis actions and to dismiss before service any such action that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. The standard for dismissal articulated in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) with respect to

Fed. R. Civ. P. 12(b)(6) also governs dismissal under § 1915(e)(2)(B) for failure to state a

claim. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). In order to survive scrutiny under

§ 1915(e)(2)(B), a pro se complaint “‘must contain sufficient factual matter, accepted as true, to

state a claim for relief that is plausible on its face.’” Id. (quoting Iqbal, 556 U.S. at 678).

       B. Analysis

       Plaintiff identifies the basis for this Court’s jurisdiction as a federal question pursuant to

28 U.S.C. § 1331. (See Doc. #: 1-1). Plaintiff alleges a violation of his constitutional rights

and, in the spirit of liberal construction, the Court construes this action as brought pursuant to

42 U.S.C. § 1983.

                                                 -2-
       Section 1983 provides a remedy for the deprivation of an individual’s federal statutory

or constitutional rights by persons acting under color of state law. See West v. Atkins, 487 U.S.

42, 48 (1988); Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th Cir. 2001). Defendants are

private parties and Smith does not allege that they acted under color of state law. “A plaintiff

may not proceed under § 1983 against a private party ‘no matter how discriminatory or

wrongful’ the party’s conduct.” Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003) (quoting

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)).

       There are certain circumstances under which private parties may become state actors for

purposes of § 1983.

               [The Sixth Circuit] recognizes three tests for determining whether
               private conduct is fairly attributable to the state: the public
               function test, the state compulsion test, and the nexus test. The
               public function test requires that the private entity exercise powers
               which are traditionally exclusively reserved to the state.... The
               state compulsion test requires proof that the state significantly
               encouraged or somehow coerced the private party, either overtly
               or covertly, to take a particular action so that the choice is really
               that of the state. Finally, the nexus test requires a sufficiently
               close relationship (i.e., through state regulation or contract)
               between the state and the private actor so that the action taken
               may be attributed to the state.

       Id. at 591 (quoting Ellison v. Garbarino), 48 F.3d 192, 195 (6th Cir. 1995)).

       But there are no allegations in the Complaint from which this Court may reasonably

infer that any alleged conduct attributed to Defendants satisfies one or more of the above-

described tests necessary to render their conduct fairly attributable to the State of Ohio.

Accordingly, Plaintiff fails to state a plausible § 1983 claim against Defendants and this action

is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). To the extent that Plaintiff may be asserting



                                                -3-
state law claims against Defendants, having dismissed Plaintiff’s federal claims, the Court

declines to exercise supplemental jurisdiction over those claims and they are dismissed pursuant

to 28 U.S.C. § 1367(c).1

          C. Conclusion

          For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. § 1915(e).

          Plaintiff’s motion to proceed in forma pauperis (see Doc. #: 2, 4) is granted. Plaintiff’s

motion for appointment of counsel (Doc. #: 5) is moot and denied as such.

          The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.2

                   IT IS SO ORDERED.

                                                                  s/Dan Aaron Polster 3/10/2020
                                                                 DAN AARON POLSTER
                                                                 UNITED STATES DISTRICT JUDGE




   1
    It is Plaintiff’s burden to establish subject matter jurisdiction, and he has not alleged facts from which the Court
may reasonably infer that it has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

   2
       28 U.S.C. § 1915(a)(3) provides:

                   An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in good
                   faith.

                                                          -4-
